Citation Nr: 0416314	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  03-07 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from September 1946 to 
September 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania, that denied the veteran's 
claims of entitlement to service connection for bilateral 
hearing loss, tinnitus, and for a heart condition.  The 
veteran disagreed with this decision in December 2001 with 
respect to the denial of his service connection claims for 
bilateral hearing loss and for tinnitus.  Following the 
receipt of additional evidence, the RO again denied these 
claims in a December 2001 rating decision.  In a statement of 
the case issued to the veteran and his service representative 
in February 2003, the RO concluded that no change was 
warranted in the denial of the veteran's service connection 
claims for bilateral hearing loss and for tinnitus.  The 
veteran perfected a timely appeal when he filed a substantive 
appeal (VA Form 9) later that same month.  In a supplemental 
statement of the case issued to the veteran and his service 
representative in September 2003, the RO again concluded that 
no change was warranted in the denial of the veteran's 
claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the outset, the Board notes that, in May 2003, the veteran 
requested that the National Personnel Records Center (NPRC) 
in St. Louis, Missouri, attempt to obtain clinical records 
documenting an in-service ear injury in 1948 while serving 
aboard U.S.S. OKANOGAN.  In August 2003, NPRC notified the 
veteran that no clinical records documenting this claimed 
injury were available for review.  In a statement received at 
the RO in October 2003, the veteran contended that the ship's 
logs from U.S.S. OKANOGAN would verify his claimed in-service 
ear injury.  Therefore, and because no attempt has been made 
to obtain the ship's logs or sick call logs from U.S.S. 
OKANOGAN, the Board concludes that, on remand, the RO should 
attempt to obtain this information.

Additionally, the Board notes that the veteran has not been 
afforded an audiology examination in order to determine the 
nature, extent, and etiology of his bilateral hearing loss 
and tinnitus.  The veteran has contended throughout the 
pendency of this appeal that he incurred bilateral hearing 
loss and tinnitus during service when a 5-inch gun mounted on 
the starboard side of the fantail of U.S.S. OKANOGAN opened 
fire when he was positioned directly beneath it during a 
training exercise in the late winter and early spring of 
1948.  He submitted buddy statements from two persons who 
claim to have witnessed the incident.  His service records 
confirm that he participated in training exercises from 
February to March 1948.

The veteran's service entrance examination in September 1946 
revealed hearing of 15/15 bilaterally and normal ears.  
Separation examination from  September 1948 also revealed 
hearing of 15/15 bilaterally and normal ears.  

A review of the veteran's claims folder reveals treatment 
records from 1968 indicating that he underwent a right ear 
mastoidectomy as a child in the 1930's.  A July 1968 report 
from S.N.B., M.D., noted the history of the prior ear 
surgery, and noted that the veteran had no real problems for 
many years until about 5 years previously when he starting 
having discharge from his ear.  It was noted that the veteran 
had been aware of a considerable hearing problem in his ear, 
but had no tinnitus or true vertigo.  No symptoms were noted 
for his left ear.  Tuning fork test revealed a conductive 
hearing loss in the right ear, but audiological testing 
revealed a mild bilateral sensorineural loss, which the 
examiner stated was "enough to be of significance with a 
superimposed conductive loss on the right."  Physical 
examination revealed a normal left tympanic membrane, but a 
definite cholesteatoma in the right middle ear was noted.  
The tympanic membrane was largely absent, and there was 
pulsating purulent material to the middle ear and polypoid 
mucosa.  An audiogram from July 1968 revealed moderate to 
severe mixed loss with a large conductive element on the 
right.  Mild sloping sensorineural hearing loss was noted on 
the left.

In September 1968 the veteran underwent a right 
typanomastoidectomy with removal of cholesteatoma and fascia 
graft tympanoplasty type V.  Examination at that time 
revealed a previous mastoidectomy, and a large cholesteatoma 
involving the superior portion of the middle ear extending 
into the attic and mastoid antrum.  At surgery there was only 
a small portion of the body of the incus remaining.  The head 
of the malleus was partially destroyed and superstructure of 
the stapes was completely absent; the footplate appeared 
thick.  There was a large fistula in the horizontal portion 
of the semi-circular canal.  The membranous labyrinth was 
exposed but not violated.  The anterior-inferior portion of 
the pars tensa was intact. 

A follow up report in October 1968 noted that the 
cholesteatoma had completely eroded the bone over the 
horizontal canal so that the entire membranous canal was 
exposed, but that it was possible to remove the cholesteatoma 
without disturbing the membranous canal.  The veteran 
reportedly tolerated the procedure well.  Dr. S.N.B. noted 
that the ossicles were largely destroyed, and that the 
footplate of the stapes was present but appeared to be fixed.  
The physician concluded that the veteran's prognosis as to 
any hearing gain was rather poor.  Follow up in November 1971 
revealed that the right ear was asymptomatic, and the cavity 
was completely healed and dry.  In 1988 Dr. S.N.B. noted that 
the veteran had been under his treatment since 1968.  He 
noted that the veteran had been wearing an air conduction 
hearing aid on the left with success for the prior year and a 
half.  Audiological report was interpreted as showing mild to 
severe sensorineural hearing loss on the left and a profound 
loss on the right.

In a Tinnitus Questionnaire dated in October 2000 the veteran 
reported that his tinnitus began around 1950 and that it was 
mostly in his left ear.

The Board is of the opinion that, on remand, the veteran 
should be scheduled for a VA audiology and ear disease 
examination to determine the etiology of his hearing loss and 
tinnitus.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the National 
Personnel Records Center (NPRC) in St. 
Louis, Missouri, and request that NPRC 
provide the ship's logs and/or sick call 
logs from U.S.S. OKANOGAN (APA 220) for 
the period from January 1, 1948, to April 
30, 1948, and especially for the period 
from February 17, 1948 to March 19, 1948 
when the veteran's records show he 
participated in training exercises on the 
U.S.S. OKANOGAN in Vieques Island, Puerto 
Rico.  The veteran's unit of assignment 
aboard U.S.S. OKANOGAN was "E" Battery, 
2nd Battalion, 10th Marines.  Associate a 
copy of any response from NPRC with the 
veteran's claims folder.  If no such 
records can be located, the RO should 
obtain specific confirmation of this fact 
from NPRC and document it in the 
veteran's claims folder.

2.  The RO should make arrangements with 
the appropriate VA medical facility(ies) 
for the veteran to be afforded 
examinations by specialists in the fields 
of audiology and otology, to determine 
the nature, extent, and etiology of the 
veteran's bilateral hearing loss and 
tinnitus.  This examination should 
include all necessary studies and tests.  
All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth.  In order 
to assist the examiner(s) in providing 
the requested information, a copy of this 
remand and the claims folder must be made 
available to and reviewed by the 
examiner(s).

A review of the veteran's complete claims 
folder should be conducted, to 
specifically include a review of the 
medical records provided by S.N.B., M.D., 
that discussed the veteran's pre-service 
right ear mastoidectomy in the 1930's; 
the ear findings on 
service entrance examination in 1946; the 
ear findings on separation examination in 
September 1948 approximately 6 to 8 
months after the claimed in-service 
acoustic trauma occurred; the post-
service treatment for a right ear 
cholesteatoma in 1968; and subsequent 
treatment records.  

The examiner(s) should be asked to 
determine whether it is more likely, less 
likely, or as likely as not that the 
veteran's hearing loss in one or both 
ears, and tinnitus are related to service 
or any incident of service, to 
specifically include the veteran's 
claimed exposure to a 5-inch turret gun 
firing above him during a shipboard 
training exercise.  

4.  Then, the RO should re-adjudicate the 
veteran's claims of entitlement to 
service connection for bilateral hearing 
loss and for tinnitus in light of all 
relevant evidence and pertinent legal 
authority.  The RO should provide 
adequate reasons and bases for its 
determinations, addressing all issues and 
concerns that were noted in this REMAND.

5.  If the determination remains adverse 
to the veteran, he and his service 
representative should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


